Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a semiconductor device, classified in H01L 27/11582.
II. Claims 8-20, drawn a method of manufacturing a semiconductor device, classified in H01L 21/00, H01L 21/50, H01L 21/223.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made (I).  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process in regards to deposition processes (CVD, PECVD, sputtering, etc, layer formation.), removal/etching processes (in regards to exposing surfaces), impurity formation (plasma treatment, ion implantation, etc.) and the order in which the processes are performed.
In the event that Groups I or II are chosen, this application contains claims directed to the following patentably distinct species:  
Species 1, Embodiment I, Figs 1-9B, 25 
Species 2, Embodiment II, Figs. 10A, 10B
Species 3, Embodiment III, Figs. 11-22
Species 4, Embodiment IV, Figs. 23, 24A, 24B
The species are independent or distinct because:
	Species 2 has a semiconductor layer (37) with a concavo-convex top surface due to protrusions of the columnar portions.  Species 3 “includes a substrate 51, an inter layer dielectric 52, a stacked film 53, an inter layer dielectric 54, a plurality of columnar portions 55, an inter layer dielectric 56, a plurality of sets of insulator 57 and interconnect layer 58 and a plurality of contact plugs 59. The inter layer dielectric 56 is an example of a first insulator.  Furthermore, the stacked film 53 includes a plurality of electrode layers 61 and a plurality of insulating layers 62. Each columnar portion 55 includes a semiconductor layer 63, a memory insulator 64, a channel semiconductor layer 65, a core insulator 66 and a core semiconductor layer 67. The channel semiconductor layer 65 is an example of a first semiconductor layer.  The substrate 51 is a semiconductor substrate such as a Si substrate. The inter layer dielectric 52 is formed on the substrate 51. The inter layer dielectric 52 is, for example, a SiO2 film.  The stacked film 53 is provided on the inter layer dielectric 52 and includes a plurality of electrode layers 61 and a plurality of insulating layers 62 alternately stacked in the Z direction. The electrode layer 61 is a metal layer including, for example, a W layer and functions as a word line. The insulating layer 62 is, for example, a SiO2 film. The inter layer dielectric 54 is formed on the stacked film 53. The inter layer dielectric 54 is, for example, a SiO2 film. Each columnar portion 55 is provided in the inter layer dielectric 52, the stacked film 53 and the inter layer dielectric 54, and includes the semiconductor layer 63, the memory insulator 64, the channel semiconductor layer 65, the core insulator 66 and the core semiconductor layer 67.  The semiconductor layer 63 is provided in the inter layer dielectric 52 and the stacked film 53 on the substrate 51 and electrically connected to the substrate 51. The semiconductor layer 63 forms a base of each columnar portion 55 and has a bar-like shape extending in the Z direction. The memory insulator 64 is formed on side surfaces of the stacked film 53 and the inter layer dielectric 54, and has a tubular shape extending in the Z direction. The channel semiconductor layer 65 is formed on a side surface of the memory insulator 64 and a top surface of the semiconductor layer 63, and has a tubular shape extending in the Z direction. The channel semiconductor layer 65 is electrically connected to the semiconductor layer 63. The core insulator 66 is formed on a side surface and a top surface of the channel semiconductor layer 65, and has a bar-like shape extending in the Z direction. The core semiconductor layer 67 is formed on a side surface of the channel semiconductor layer 65 and a top surface of the core insulator 66, and has a bar-like shape extending in the Z direction. The core semiconductor layer 67 is electrically connected to the channel semiconductor layer 65. The semiconductor layer 63 is, for example, a single crystal silicon layer formed by epitaxial growth from the substrate 61. As will be described later, the memory insulator 64 includes, for example, a block insulator, a charge storage layer and a tunnel insulator in order. The block insulator is, for example, a SiO2 film. The charge storage layer is, for example, a SiN film. The tunnel insulator is, for example, a SiO2 film or a SiON film. The channel semiconductor layer 65 is, for example, a polysilicon layer. The core insulator 66 is, for example, a SiO2 film. The core semiconductor layer 66 is, for example, a polysilicon layer. Each memory cell of the three-dimensional flash memory of the present embodiment is constructed of the channel semiconductor layer 65, the charge storage layer and the electrode layer 61 or the like. The inter layer dielectric 56 is formed on the inter layer dielectric 54 and the columnar portion 55. The inter layer dielectric 56 is, for example, a silicon oxide film. The insulator 57 and the interconnect layer 58 in each set are formed in order in the inter layer dielectric 52, the stacked film 53, the inter layer dielectric 54 and the inter layer dielectric 56, and extend in the Z direction. The interconnect layer 58 is electricallyconnected to the substrate. The contact plugs 59 are provided in the inter layer dielectric 56 and disposed on the columnar portions 55. Each contact plug 59 is formed on the core semiconductor layer 67 of the corresponding columnar portion 55, and thereby electrically connected to the core semiconductor layer 67, the channel semiconductor layer 65, the semiconductor layer 63 and the substrate 51. The contact plug 59 is an example of a plug”.  Species 4 “includes a  plurality of planar transistors. Hereinafter, a structure of the semiconductor device of the present embodiment will be described focusing on differences from the structures of the 
semiconductor devices of the first and second embodiments.  25 The semiconductor device in FIG. 23 includes a substrate 81, a plurality of isolation regions 82, a gate insulator 83 and a gate electrode 84 of each transistor, a plurality of sidewall insulators 85, a plurality of extension regions 86 and a plurality of source/drain regions 87, an inter layer dielectric 88, a30 plurality of contact plugs 89, an interconnect layer 90 including  a plurality of interconnects, an inter layer dielectric 91, a via plug 92, an interconnect layer 93 including a plurality of interconnects, an inter layer dielectric 94, a via plug 95, an interconnect layer 96 including a plurality of interconnects and a35 passivation film 97.  The substrate 81 is, for example, a semiconductor 
36substrate such as a Si substrate. The substrate 81 may be any semiconductor substrate other than the Si substrate or may be a SOI (silicon on insulator) substrate. The isolation regions 82 are formed in the substrate 81 to separate the transistors from5 each other. The isolation regions 82 are also called "STI"  (shallow trench isolation).  Each transistor includes a gate insulator 83 and a gate electrode 84 formed in order on the substrate 81. The gate insulator 83 is, for example, a SiO2 film or a high dielectric10 constant film (High-k film). The gate electrode 84 is a stacked film including, for example, a polysilicon layer, a metal layer or a polysilicon layer and a metal layer. The sidewall insulator 85 is formed on a side surface of the gate electrode 84 on the substrate 81. The extension regions 86 are formed in the15 substrate 81 so as to sandwich the gate electrode 84. The source/drain regions 87 are also formed in the substrate 81 so as to sandwich the gate electrode 84. However, the extension region 86 are sandwiched between the source/drain regions 87.  Each transistor formed on the substrate 81 may be an Fin FET20 or a nanowire FET.  The inter layer dielectric 88 is formed on the substrate 81 
so as to cover each transistor. The inter layer dielectric 88 is a stacked film including, for example, a SiO2 film or a SiO2 film and other insulators. The contact plugs 89 are formed in the25 inter layer dielectric 88 and disposed on the gate electrode 84 and on the source/drain regions 87. The interconnect layer 90 is formed on the contact plug 89 in the inter layer dielectric 88. The interconnect layer 90 is, for example, a metal layer. The inter layer dielectric 91 is30 formed on the inter layer dielectric 88 so as to cover the interconnect layer 90. The inter layer dielectric 91 is a stacked film including a SiO2 film or a SiO2 film and other insulators.  The via plug 92 is formed on the interconnect layer 90 in the 
inter layer dielectric 91. 35 The interconnect layer 93 is formed on the via plug 92 on 
the inter layer dielectric 91. The interconnect layer 93 is, for 
37example, a metal layer. The inter layer dielectric 94 is formed on the inter layer dielectric 91 so as to cover the interconnect layer 93. The inter layer dielectric 94 is a stacked film including, for example, a SiO2 film or a SiO2 film and other5 insulators. The via plug 95 is formed on the interconnect layer 93 in the inter layer dielectric 94.  The interconnect layer 96 is formed on the via plug 95 on the inter layer dielectric 94. The interconnect layer 96 is, for example, a metal layer and includes an interconnect that10 functions as a bonding pad. The passivation film 97 is formed on the inter layer dielectric 94 so as to cover the interconnect layer 96. However, the bonding pad in the interconnect layer 96 is exposed from the passivation film 97. The passivation 
film 97 is an insulator such as a SiO2 film. 
15The semiconductor device of the present embodiment 
includes three interconnect layers 90, 93 and 96 but may also include four or more interconnect layers. The number of interconnect layers of the semiconductor device of the present 
embodiment may be any number.”  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, NO CLAIMS ARE GENERIC.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a) the inventions have acquired a separate status in the art in view of their different classification; b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); d) the prior art applicable to one invention would not likely be applicable to another invention; and e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 17, 2022